Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.
Response to Amendment
The amendment filed June 24, 2022 has been entered. The Applicant amended claims 1 and 15. Claims 1-15 remain pending in the application. 
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vehicle Antenna Device with Side Wall Lens.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiozaki et al. (US PGPUB 2019/0165462 A1), hereinafter known as Shiozaki.
Regarding claim 1, Shiozaki discloses (Fig. 15-17) an antenna apparatus (U) mounted on a first vehicle (Ca), comprising: an array antenna (2) that includes at least one antenna element disposed on a first surface of a substrate (4) and that forms beams in respective directions, the directions respectively forming a plurality of angles including a first angle with respect to the first surface of the substrate (4) and the first surface of the substrate (4) being provided along a traveling surface of the first vehicle (Ca); and a side wall (7) that is provided in at least a part of a periphery of the at least one antenna element (antenna element of 2) and that refracts a first beam (F) in a direction along the substrate (4), the first beam (F) being in a direction forming the first angle, wherein the array antenna (2) forms the first beam (F) for communicating with a first radio communication apparatus (U on Cb) mounted on a second vehicle (Cb) positioned in the direction along the substrate.

    PNG
    media_image1.png
    615
    518
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    697
    478
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    745
    271
    media_image3.png
    Greyscale

Regarding claim 2, Shiozaki further discloses the array antenna includes a phase shifter that controls an excitation phase of the at least one antenna element ([0062]), and a control circuit (4a; [0156]) that controls a phase of the phase shifter.  
Regarding claim 3, Shiozaki further discloses (Fig. 15) wherein: the array antenna includes a reflector (8) on a surface opposite to the first surface of the substrate (4).
Regarding claim 5, Shiozaki further discloses (Fig. 15) wherein: the side wall (7) includes a first side surface (right side 7) on which the first beam is made incident, and a second side surface (left side 7) from which the first beam is emitted after being refracted thereon, and an angle of inclination of the first side surface (right side 7) with respect to the first surface of the substrate (4) and an angle of inclination of the second side surface (left side 7) with respect to the first surface of the substrate (4) are set based on the first angle.
Regarding claim 7, Shiozaki further discloses (Fig. 15) wherein: the first side surface (right side 7) has a tapered shape such that the first side surface (right side 7) is away from an axis vertical to the first surface of the substrate as a distance of the first side surface from the substrate increases.
Regarding claim 8, Shiozaki further discloses (Fig. 15) wherein: the second side surface (left side 7) is vertical to the first surface of the substrate (4).
Regarding claim 9, Shiozaki further discloses (Fig. 15) wherein: the second side surface (left side 7) has a lens shape.
Regarding claim 10, Shiozaki further discloses (Fig. 13) wherein: the at least one antenna element (2) is a plurality of antenna elements (2), the plurality of antenna elements are disposed on the substrate (1) in a one-dimensional arrangement direction, and the side wall (7) is provided on an extension line of the arrangement direction.
Regarding claim 11, Shiozaki further discloses (Fig. 16) wherein: the at least one antenna element (2 and 3) is a plurality of antenna elements, the plurality of antenna elements (2 and 3) are disposed on the substrate in a two-dimensional direction, and the side wall (7) is provided at a position surrounding the plurality of antenna elements (2 and 3).
Regarding claim 12, Shiozaki further discloses wherein: the at least one antenna element has an operating frequency included in at least one of a quasi-millimeter-wave band, a millimeter-wave band, and a terahertz band ([0156]).
Regarding claim 13, Shiozaki further discloses (Fig. 15) wherein: the side wall is filled with a dielectric ([0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki in view of Kosowsky et al. (US Patent No. 4987418 A), hereinafter known as Kosowsky.
Regarding claim 4, Shiozaki does not specifically teach wherein: an insulation layer is provided between the at least one antenna element and the reflector.
However, Kosowsky teaches (Fig. 1) wherein: an insulation layer (14 and 19) is provided between the at least one antenna element and the reflector (15).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Shiozaki with Kosowsky to include “wherein: an insulation layer is provided between the at least one antenna element and the reflector,” as taught by Kosowsky, for the purpose of protecting personal information (see also col. 1, lines 18-24).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki in view of Emanuelsson (US Patent No. 10012720 B2).
Regarding claim 6, Shiozaki does not specifically teach wherein: the angle of inclination of the first side surface with respect to the first surface of the substrate is 65° or less.
However, Emanuelsson teaches (Fig. 6A) wherein: an angle of inclination of a first side surface (406) with respect to a first surface of a substrate (302) is 65° or less.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Shiozaki with Emanuelsson to include “wherein: an angle of inclination of a first side surface with respect to a first surface of a substrate is 65° or less,” as taught by Emanuelsson, for the purpose of improving performance by not obstructing the beam (see also col. 8, lines 45-48).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki in view of Sakai et al. (US PGPUB 2019/0067827 A1), hereinafter known as Sakai.
Regarding claim 14, Shiozaki does not specifically teach wherein: the side wall has at least a height that allows a beam in a direction forming an angle of 30° with respect to the first surface of the substrate to be made incident.	
However, Sakai teaches (Fig. 5 and 8) wherein: the side wall (5) has at least a height that allows a beam in a direction forming an angle of 30° with respect to the first surface of the substrate to be made incident (detection area).

    PNG
    media_image4.png
    404
    476
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Shiozaki with Sakai to include “wherein: a second side surface has a lens shape,” as taught by Sakai, for the purpose of improving performance by minimizing leakage of waves and transmitting within a detection area (see also [0003]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki in view of Shiozaki et al. (US PGPUB 2019/0165483 A1), hereinafter known as Shiozaki 2.
Regarding claim 15, Shiozaki does not specifically teach wherein the array antenna forms a second beam in a direction forming a second angle different from the first angle for communicating with a second radio communication apparatus positioned in different direction than the direction of the first radio communication apparatus along the substrate, a position of the second radio communication apparatus being higher than a position of the antenna apparatus.
However, Shiozaki 2 teaches (Fig. 8 and 12) wherein the array antenna (2, 3) forms a second beam in a direction forming a second angle (Fig. 12) different from the first angle for communicating with a second radio communication apparatus (Fig. 12) positioned in different direction than the direction of the first radio communication apparatus along the substrate (Fig. 8), a position of the second radio communication apparatus being higher than a position of the antenna apparatus (Fig. 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Shiozaki with Shiozaki 2 to include “wherein the array antenna forms a second beam in a direction forming a second angle different from the first angle for communicating with a second radio communication apparatus positioned in different direction than the direction of the first radio communication apparatus along the substrate, a position of the second radio communication apparatus being higher than a position of the antenna apparatus,” as taught by Shiozaki 2, for the purpose of improving SNR and detection (see also [0109]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845